956 So.2d 1235 (2007)
Eric ACOSTA a/k/a Ruiz Acosta a/k/a Jose Rodriguez, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4307.
District Court of Appeal of Florida, Fourth District.
May 23, 2007.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Eric Acosta appeals his conviction and sentence for one count of burglary while armed with a firearm, two counts of burglary of a dwelling, and three counts of grand theft. We affirm.
Acosta argues first that the trial court erred in granting the state's motion to consolidate the three informations in this case. We find no abuse of discretion in the consolidation.
Acosta also contends he was illegally sentenced as a prison releasee reoffender (PRR) on three grounds: (1) proof of his prison release date was based solely on hearsay, (2) the use of that hearsay violated his rights under the confrontation clause, and (3) his sentences violate his Sixth Amendment rights as explained in Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005), United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). We affirm Acosta's PRR sentence. See Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006); Gurley v. State, 906 So.2d 1264 (Fla. 4th DCA 2005), rev. denied, 915 So.2d 1196 (Fla. 2005).
Affirmed.
WARNER, KLEIN and HAZOURI, JJ., concur.